Mr. Justice McWilliams
delivered the opinion of the Court.
The issue posed by this writ of error is whether the various statutory provisions found in C.R.S. 1963, 81-12-1 (5) (a) and (b) apply to the situation where a person, who is receiving weekly benefits under workmen’s compensation, is thereafter granted a disability annuity by the Public Employees’ Retirement Association of Colorado.
This issue has been considered by us in Myers v. State of Colorado, 162 Colo. 435, 428 P.2d 83.
In the Myers case we held that the aforementioned statute does apply to such a disability annuity.
The judgment is therefore affirmed.
Mr. Justice Day and Mr. Justice Pringle dissent.